9-20DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 line 4-5 recited the limitation “an impurity region formed to a first depth from the second main surface of the semiconductor substrate having a first carrier concentration” is unclear as to which element (an impurity region or the semiconductor substrate) having a first carrier concentration applicant refers.  For examination purposes, the examiner has interpreted this limitation to mean that an impurity region having a first carrier concentration. Clarification is requested. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 9 and 11-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mizushima et al. (US 2014/0217407).
As for claim 9, Mizushima et al. disclose in Figs. 10-15 and the related text a semiconductor device comprising a semiconductor element that conducts a current between a first main surface and a second main surface of a semiconductor substrate of a first conductivity type, the semiconductor device comprising: 
an impurity region 23/28 formed to a first depth from the second main surface of the semiconductor substrate having a first carrier concentration (fig. 14), and  
10a field stop layer 26c of the first conductivity (n) type, formed from a position of the first depth to a second depth deeper than the first depth in the semiconductor substrate, and having a second carrier concentration higher than the first carrier concentration in the semiconductor substrate (fig. 14), 
in the field stop layer, 
15a maximum value of the second carrier concentration being located between the first depth and the second depth (fig. 14), 
the second carrier concentration exhibiting a distribution in which the second carrier concentration decreases toward the second main surface from a portion where the maximum value of the second carrier concentration is located (fig. 14), 
20concentration of radiation-induced defects remaining in the field stop layer being lower than the first carrier concentration in the semiconductor substrate (fig. 14), and 


As for claim 11, Mizushima et al. disclose the semiconductor device according to claim 9, wherein654430US0 1, DE01. CNO) I: 91 SO 195USO 1, DL)1, CN01 the hydrogen atoms have a distribution in which concentration of the hydrogen atoms decreases continuously from a surface of the impurity region 23/28 toward a boundary between the impurity region and the field stop layer 26c (fig. 14).  
5
As for claim 12, Mizushima et al. disclose the semiconductor device according to claim 9, wherein the semiconductor element includes an IGBT (¶0110), and the impurity region 23/28 is a collector layer of a second conductivity (n/p) type (fig. 14).
The limitation "collector" has not been given patentable weight because it is considered to be intended use and/or functional language.  This type of description does not affect the structure of the final device.  It is respectfully noted that intended use and/or other types of functional language must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. In a claim drawn to a process of making, the intended use must result in a manipulative difference as compared to the prior art. In re Casey, 152 USPQ 235 (CCPA 1967); In re Otto, 136 USPQ 458, 459 (CCPA 1963).  Note that Applicant has burden of proof in such cases, as the above case law makes clear. Furthermore, it has been held that where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).

As for claim 13, Mizushima et al. disclose the semiconductor device according to claim 9, wherein the semiconductor element includes a diode (¶0005 and fig. 8), and the impurity region 23/28 is a collector (see above) layer of a first conductivity (n/p) type (fig. 14).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mizushima et al..
As for claim 10, Mizushima et al. disclose the semiconductor device according to claim 9, wherein the concentration of radiation-induced defects remaining in the field stop layer is one-hundredth or less of the first carrier concentration in the semiconductor substrate.  
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Mizushima et al. to include the concentration of radiation-induced defects remaining in the field stop layer is one-hundredth or 
Generally, differences in concentration do not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 105 USPQ 233, 235 (CCPA 1955). See also In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969).  For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Laboratories Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989), and In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRANG Q TRAN whose telephone number is (571)270-3259. The examiner can normally be reached Monday-Thursday (9am-4pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 5712721670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/TRANG Q TRAN/Primary Examiner, Art Unit 2811